Case 5:20-cv-05048-PKH Document 11              Filed 05/13/21 Page 1 of 2 PageID #: 100




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                           FAYETTEVILLE DIVISION


IN RE: LADONNA HUMPHREY, DEBTOR

DISTRICT COURT NUMBER: 5:20-cv-05048-PKH

BANKRUPTCY COURT NUMBER: 5:19-bk-72555


    APPELLEE’S NOTICE OF STATUS UPDATE PER OPINION AND ORDER

        Come now Absolute Pediatric Services, Inc. d/b/a Absolute Pediatric Therapy

and for their notice of status update pursuant to the Court’s Opinion and Order (Doc.

10) states:

        1.    In the Court’s March 31, 2021, Opinion and Order (Doc. 10), the Court

noted that Anthony Christopher’s Medicaid fraud trial was set for May 25, 2021, in

the Circuit Court of Pulaski County, Arkansas, Case No.: 60CR-20-2945.

        2.    In this Order, Appellees’ counsel was directed to file notice of conviction,

acquittal, or dismissal of Anthony Christopher’s criminal charges within ten days of

entry on the state court docket.

        3.    According to the docket, Mr. Christopher’s criminal trial has been

continued to March 8, 2022.

        4.    Appellees’ counsel will continue to keep this Court apprised as directed

by the Court’s Opinion and Order.




                                            1
2314531-v1
Case 5:20-cv-05048-PKH Document 11             Filed 05/13/21 Page 2 of 2 PageID #: 101




                                          /s/ Glenn S. Ritter
                                         Charles T. Coleman (80030)
                                         Glenn S. Ritter (2011146)
                                         WRIGHT, LINDSEY & JENNINGS LLP
                                         3333 Pinnacle Hills Parkway, Suite 510
                                         Rogers, Arkansas 72758-8960
                                         (479) 986-0888
                                         FAX: (479) 986-8932
                                         E-MAIL: gritter@wlj.com



                             CERTIFICATE OF SERVICE

        I hereby certify that on the 13th day of May, 2021, a true and complete copy of

the foregoing was filed with the Clerk of the Court via the CM/ECF filing system

which will generate a Notice of Electronic Filing of the above pleading to all registered

CM/ECF Filing Users in the above-captioned case, including Debtor and the U.S.

Trustee. The foregoing has also been mailed to the following:

LaDonna Humphrey
11580 Farrar Road
Bentonville, AR 72713




                                          /s/ Glenn S. Ritter_____________
                                         Glenn S. Ritter




                                           2
2314531-v1
